OPINION by
Judge Blatt,
Richard A. McHenry appeals an order of the Court of Common Pleas of Allegheny County which affirmed the revocation of his motor vehicle operating privileges for the period of one year as a result of his violating Section 1543 of the Motor Vehicle Code, 75 Pa. C. S. §1543, which prohibits driving while under suspension or revocation.
Finding no error of law by the trial court, Shughart v. Department of Transportation, 65 Pa. Commonwealth Ct. 480, 442 A.2d 1206 (1982), or any necessary factual finding unsupported by the record, we will affirm the trial court’s order denying McHenry’s appeal and will do so on the basis of the able opinion of Judge Leonard C. Staisey, Commonwealth of Pennsylvania v. Richard A. McHenry, Pa. D. & C.3d (198 ).
Order
And Now, this 13th day of October, 1982, the order of the Court of Common Pleas of Allegheny County in the above-captioned matter is hereby affirmed.